               Case 2:17-cv-01297-MJP Document 499 Filed 05/06/20 Page 1 of 6



 1                                                            The Honorable Marsha J. Pechman

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 9                                       AT SEATTLE
10

11   RYAN KARNOSKI, et al.,                          Case No. 2:17-cv-01297-MJP

12               Plaintiffs, and                     JOINT STIPULATION TO EXTEND
                                                     BRIEFING TO DEFENDANTS’ MOTION
13   STATE OF WASHINGTON,                            FOR EXTENSION OF TIME TO
14                                                   RESPOND (DKT. NO. 488)
                 Plaintiff-Intervenor,
15                                                   NOTE ON MOTION CALENDAR:
          v.
                                                     May 5, 2020
16
     DONALD J. TRUMP, in his official capacity
17   as President of the United States, et al.,

18               Defendants.
19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATION TO EXTEND BRIEFING                              2101 Fourth Avenue, Suite 1500
     TO DEFENDANTS’ MOTION FOR EXTENSION                                 Seattle, Washington 98121
                                                  NEWMAN DU WORS LLP
     OF TIME TO RESPOND (DKT. NO. 488)                                         (206) 274-2800
     [Case No.: 2:17-cv-01297-MJP]
              Case 2:17-cv-01297-MJP Document 499 Filed 05/06/20 Page 2 of 6



 1         Plaintiffs Ryan Karnoski, Staff Sergeant Cathrine Schmid, D.L., Chief Warrant Officer
 2   Lindsey Muller, Petty Officer First Class Terece Lewis, Petty Officer Second Class Phillip
 3   Stephens, Petty Officer Second Class Megan Winters, Jane Doe, Human Rights Campaign,
 4   Gender Justice League, and American Military Partners Association n/k/a Modern Military
 5   Association of America (collectively “Plaintiffs”), Plaintiff-Intervenor State of Washington, and
 6   Defendants Donald J. Trump, Mark Esper, and the United States Department of Defense
 7   (collectively “Defendants,” and together with Plaintiffs and Plaintiff-Intervenor, “Parties”)
 8   hereby stipulate as follows:
 9         WHEREAS, on April 27, 2020 the Government filed Defendants’ Motion for Extension of
10   Time to Respond to the Court’s Order on LCR 37 Joint Submission Regarding Plaintiffs’ RFP
11   No. 44 (the “Motion”). (Dkt. No. 488.)
12         WHEREAS, currently Plaintiffs and Plaintiff-Intervenor’s responses are due this
13   Wednesday, May 6, 2020.
14         WHEREAS, the Parties held a meet-and-confer on May 4, 2020 and are currently working
15   towards reaching an agreement regarding the Government’s response to Plaintiffs’ Request for
16   Production Number 44, subject to the Court’s approval.
17         NOW THEREFORE, the Parties, through their respective counsel of record, do hereby
18   stipulate and agree as follows:
19         Any response by Plaintiff and Plaintiff-Intervenor’s to the Motion are due on or before
20   May 13, 2020. Any reply by Defendants will be due on or before May 19, 2020.
21         SO STIPULATED.
22

23

24

25

26

27

28
     JOINT STIPULATION TO EXTEND BRIEFING                                   2101 Fourth Avenue, Suite 1500
     TO DEFENDANTS’ MOTION FOR EXTENSION                                      Seattle, Washington 98121
                                                     Newman Du Wors LLP
     OF TIME TO RESPOND (DKT. NO. 488) - 1                                          (206) 274-2800
     [Case No.: 2:17-cv-01297-MJP]
              Case 2:17-cv-01297-MJP Document 499 Filed 05/06/20 Page 3 of 6



 1   Respectfully submitted, May 6, 2020.
 2
      NEWMAN DU WORS LLP                                UNITED STATES
 3                                                      DEPARTMENT OF JUSTICE
 4
      s/Rachel Horvitz                                  s/Andrew E. Carmichael
 5
      Derek A. Newman, WSBA No. 26967                   JOSEPH H. HUNT
 6    dn@newmanlaw.com                                  Assistant Attorney General
                                                        Civil Division
      Jason B. Sykes, WSBA No. 44369
 7    jason@newmanlaw.com                               ALEXANDER K. HAAS
 8    Rachel Horvitz, WSBA No. 52987                    Branch Director
      rachel@newmanlaw.com
 9    2101 Fourth Ave., Ste. 1500                       ANTHONY J. COPPOLINO
      Seattle, WA 98121                                 Deputy Director
10    (206) 274-2800
                                                        ANDREW E. CARMICHAEL, VA Bar #
11                                                      76578
      LAMDBA LEGAL DEFENSE AND                          andrew.e.carmichael@usdoj.gov
12    EDUCATION FUND, INC.                              MATTHEW SKURNIK, NY Bar # 5553896
      Tara Borelli, WSBA No. 36759                      Matthew.Skurnik@usdoj.gov
13    tborelli@lambdalegal.org                          JAMES R. POWERS, TX Bar #24092989
      Camilla B. Taylor (admitted pro hac vice)         james.r.powers@usdoj.gov
14                                                      Trial Attorney
      Peter C. Renn (admitted pro hac vice)             United States Department of Justice
      Sasha Buchert (admitted pro hac vice)             Civil Division, Federal Programs Branch
15
      Kara Ingelhart (admitted pro hac vice)            1100 L Street NW, Suite 12108
16    Carl Charles (admitted pro hac vice)              Washington, DC 20530
      Paul D. Castillo (admitted pro hac vice)          (202) 514-3346
17
                                                        Counsel for Defendants
18    OUTSERVE-SLDN, INC. N/K/A
                                                        OFFICE OF THE WASHINGTON
      MODERN MILITARY ASSOCIATION
19                                                      STATE ATTORNEY GENERAL
      OF AMERICA
20    Peter Perkowski (admitted pro hac vice)
                                                        s/Chalia I. Stallings-Ala’ilima
21                                                      Colleen M. Melody, WSBA No. 42275
      KIRKLAND & ELLIS LLP
                                                        colleenm1@atg.wa.gov
      James F. Hurst, P.C. (admitted pro hac vice)
22                                                      Chalia I. Stallings-Ala’ilima, WSBA No.
      Steve Patton (admitted pro hac vice)
                                                        40694
23    Jordan M. Heinz (admitted pro hac vice)
                                                        chalias@atg.wa.gov
      Vanessa Barsanti (admitted pro hac vice)
                                                        Assistant Attorneys General
24    Daniel I. Siegfried (admitted pro hac vice)
                                                        Civil Rights Unit
25                                                      Attorney General’s Office
      Counsel for Plaintiffs
                                                        800 5th Ave, Suite 2000
26                                                      Seattle, WA 98104
                                                        (206) 464-7744
27
                                                        Counsel for Plaintiff-Intervenor State of
28                                                      Washington
     JOINT STIPULATION TO EXTEND BRIEFING                                  2101 Fourth Avenue, Suite 1500
     TO DEFENDANTS’ MOTION FOR EXTENSION                                     Seattle, Washington 98121
                                                     Newman Du Wors LLP
     OF TIME TO RESPOND (DKT. NO. 488) - 2                                         (206) 274-2800
     [Case No.: 2:17-cv-01297-MJP]
              Case 2:17-cv-01297-MJP Document 499 Filed 05/06/20 Page 4 of 6



 1
                                                  ORDER
 2
           This matter comes before the Court on the Parties’ Joint Stipulation to Extend Briefing to
 3
     Defendants’ Motion for Extension of Time to Respond to (Dkt. No. 488.) After considering the
 4
     Parties’ Joint Stipulation, any response by Plaintiff and Plaintiff-Intervenor’s to the Motion will
 5
     be due on or before due May 13, 2020. Any reply by Defendants will be due on or before May
 6
     19, 2020.
 7
           IT IS SO ORDERED.
 8

 9
           DATED this 6th day of May, 2019.
10

11

12

13
                                                      A
                                                      Marsha J. Pechman
                                                      Senior United States District
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATION TO EXTEND BRIEFING                                    2101 Fourth Avenue, Suite 1500
     TO DEFENDANTS’ MOTION FOR EXTENSION                                       Seattle, Washington 98121
                                                     Newman Du Wors LLP
     OF TIME TO RESPOND (DKT. NO. 488) - 3                                           (206) 274-2800
     [Case No.: 2:17-cv-01297-MJP]
              Case 2:17-cv-01297-MJP Document 499 Filed 05/06/20 Page 5 of 6


     Presented By:
 1                                                      UNITED STATES
      NEWMAN DU WORS LLP
 2                                                      DEPARTMENT OF JUSTICE

 3

 4    s/Rachel Horvitz                                  s/Andrew E. Carmichael
      Derek A. Newman, WSBA No. 26967                   JOSEPH H. HUNT
 5    dn@newmanlaw.com                                  Assistant Attorney General
                                                        Civil Division
 6    Jason B. Sykes, WSBA No. 44369
      jason@newmanlaw.com                               ALEXANDER K. HAAS
 7    Rachel Horvitz, WSBA No. 52987                    Branch Director
      rachel@newmanlaw.com
 8    2101 Fourth Ave., Ste. 1500                       ANTHONY J. COPPOLINO
      Seattle, WA 98121                                 Deputy Director
 9
      (206) 274-2800
                                                        ANDREW E. CARMICHAEL, VA Bar #
10                                                      76578
      LAMDBA LEGAL DEFENSE AND                          andrew.e.carmichael@usdoj.gov
11    EDUCATION FUND, INC.                              MATTHEW SKURNIK, NY Bar # 5553896
      Tara Borelli, WSBA No. 36759                      Matthew.Skurnik@usdoj.gov
12    tborelli@lambdalegal.org                          JAMES R. POWERS, TX Bar #24092989
      Camilla B. Taylor (admitted pro hac vice)         james.r.powers@usdoj.gov
13                                                      Trial Attorney
      Peter C. Renn (admitted pro hac vice)             United States Department of Justice
14    Sasha Buchert (admitted pro hac vice)             Civil Division, Federal Programs Branch
      Kara Ingelhart (admitted pro hac vice)            1100 L Street NW, Suite 12108
15    Carl Charles (admitted pro hac vice)              Washington, DC 20530
      Paul D. Castillo (admitted pro hac vice)          (202) 514-3346
16
                                                        Counsel for Defendants
17
      OUTSERVE-SLDN, INC. N/K/A                         OFFICE OF THE WASHINGTON
18    MODERN MILITARY ASSOCIATION                       STATE ATTORNEY GENERAL
      OF AMERICA
19    Peter Perkowski (admitted pro hac vice)
20                                                      s/Chalia I. Stallings-Ala’ilima
      KIRKLAND & ELLIS LLP                              Colleen M. Melody, WSBA No. 42275
21    James F. Hurst, P.C. (admitted pro hac vice)      colleenm1@atg.wa.gov
      Steve Patton (admitted pro hac vice)              Chalia I. Stallings-Ala’ilima, WSBA No.
22    Jordan M. Heinz (admitted pro hac vice)           40694
      Vanessa Barsanti (admitted pro hac vice)          chalias@atg.wa.gov
23    Daniel I. Siegfried (admitted pro hac vice)       Assistant Attorneys General
24                                                      Civil Rights Unit
      Counsel for Plaintiffs                            Attorney General’s Office
25                                                      800 5th Ave, Suite 2000
                                                        Seattle, WA 98104
26                                                      (206) 464-7744
27                                                      Counsel for Plaintiff-Intervenor State of
28                                                      Washington

     JOINT STIPULATION TO EXTEND BRIEFING                                  2101 Fourth Avenue, Suite 1500
     TO DEFENDANTS’ MOTION FOR EXTENSION                                     Seattle, Washington 98121
                                                     Newman Du Wors LLP
     OF TIME TO RESPOND (DKT. NO. 488) - 4                                         (206) 274-2800
     [Case No.: 2:17-cv-01297-MJP]
              Case 2:17-cv-01297-MJP Document 499 Filed 05/06/20 Page 6 of 6



 1                                   CERTIFICATE OF SERVICE
 2         The undersigned certifies under penalty of perjury under the laws of the United States of
 3   America and the laws of the State of Washington that all participants in the case are registered
 4   CM/ECF users and that service of the foregoing documents will be accomplished by the
 5   CM/ECF system on May 6, 2020.
 6

 7                                                s/Rachel Horvitz
                                                  Rachel Horvitz, WSBA No. 52987
 8
                                                  rachel@newmanlaw.com
 9                                                2101 Fourth Ave., Ste. 1500
                                                  Seattle, WA 98121
10                                                (206) 274-2800
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATION TO EXTEND BRIEFING                                   2101 Fourth Avenue, Suite 1500
     TO DEFENDANTS’ MOTION FOR EXTENSION                                      Seattle, Washington 98121
                                                     Newman Du Wors LLP
     OF TIME TO RESPOND (DKT. NO. 488) - 5                                          (206) 274-2800
     [Case No.: 2:17-cv-01297-MJP]
